Hill, C. J.
1. That the.panel of jurors heard the argument on the trial of one jointly indicted with the defendant is not a ground for challenge to the array; nor is it ground for peremptory challenge to the poll. The objection goes to the qualification of each juror, and is fully met by the questions and answers on the voir dire, where there is no other or fuller investigation before the judge as a trior.
2. No error of law appears, and the evidence fully supports the verdict.

Judgment affirmed.

Indictment for arson; from Cobb superior court — Judge Morris. June 1, 1910.
Clay & Morris, for plaintiff in error.
J. P. Brooke, solicitor-general, contra.